Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 20, 2021 has been entered.  Claims 1-4, 7-11, and 13-39 are currently pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-11, and 13-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berez et al. (US 2011/0152998, hereinafter “Berez”) in view of Mayer (US 5,630,840, hereinafter “Mayer”).  Regarding claims 1, 18, 25, and 30, Berez discloses the invention substantially as claimed, including an expandable device implantable across an aneurysm in a blood vessel of a patient (Fig 7), the expandable device (Fig 4) comprising: a generally tubular structure (30) formed of a plurality of braided strands (31, 32), the tubular structure having a proximal end, a distal end, and a length between the proximal end and the distal end (para [0108]); each of the plurality of strands having a diameter that is 0.002 inches (0.0508 mm) or less, and each of at least some of the plurality of strands having a diameter that is 0.0009 inches (0.02286 mm) or less (para [0113] – diameter of 0.0005 inches); and the expandable device having a compressed state (Fig 5) and an expanded state (Fig 6), and being self- expandable from a compressed state diameter the compressed state to the expanded state (para [0140, 0144]), in which the expandable device has an expanded state diameter of at least 1.75 mm (para [0122] – stent diameter 2.75 mm – 6 mm).

Berez teaches the expandable device (30) self-expands from the compressed state diameter when pushed beyond a distal opening of a catheter (25) (para [0144, 0158]; Figs 5-6).  However, Berez fails to specifically disclose the claimed first expansion distance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Berez such that the first expansion distance corresponding to a longitudinal distance beyond a distal opening of a catheter at which the distal end of the expandable device first expands beyond the compressed state diameter was 12 mm or less since Berez teaches the device self-expands upon removal of external forces by being pushed beyond the distal opening of the catheter and thus will have an expansion distance of close to zero or a minimal amount as the self-expansion begins and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It is noted, however, the catheter is not positively recited.  The expansion distance may also be defined as any distance, including 12 mm or less, that the distal end of a catheter is placed from the 
Regarding claims 2-4, 20-22, and 35-37, Berez discloses the expandable device is compressible from the expanded state (Fig 6) to the compressed state (Fig 5) and teaches in the compressed state, the expandable device is sized to fit within a catheter (25) (para [0144]).  The device may be sized to be deployed inside a cerebral vessel (13) (Fig 7; para [0145]).  However, Berez fails to disclose the diameter of the compressed state of the expandable device.  In an alternate embodiment, Berez discloses a catheter inner diameter may range from 0.047 – 0.027 inches (para [0029]) and it is obvious the outer diameter of the compressed state of the expandable device will be equal to or less than the catheter inner diameter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Berez such that the expandable device has a diameter of 0.027 inches (0.6858 mm) or less OR has a diameter of 0.021 inches (0.5334 mm) or less OR has a diameter of 0.017 inches (0.4318 mm) or less for the purpose of safely traversing the cerebral vasculature.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 7 and 9, the plurality of strands may comprise 48 strands or 64 strands (para [0108], Table 1).
Regarding claim 10, Berez discloses the invention substantially as claimed as shown above, including embodiments with a PPI ranging from 65-260 (para [0122]; Table 1).  However, in the example of Table 1, the embodiment of the 64 strand device has a PPI of 260.  Berez teaches adjusting the parameters of the expandable devices, including the number of strands and PPI, to adjust the cell size and surface coverage to have the desired effect on disrupting or impeding flow through the braid (para [0112]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify 
Regarding claims 11, 23, and 24, the expanded state diameter may be from about 2.5 mm to about 3.5 mm or from about 4 mm to about 6 mm (para [0122] – stent diameter 2.75 mm – 6 mm).
Regarding claim 8, with 48 strands, the PPI of the expandable device in the expanded state is from about 250 PPI to about 275 PPI (Table 1; para [0122]).   
Regarding claims 13 and 14, the expandable device is sized for deployment next to a vascular aneurysm (Fig 7), and wherein a sidewall of the expandable device has a porosity or pore size configured to inhibit flow of blood through the sidewall into the aneurysm to a degree sufficient to lead to thrombosis and healing of the aneurysm (para [0145-0147]).  
	Regarding claims 15 and 16, the tubular structure defines a non-filtering internal lumen with openings at the proximal and distal ends of the tubular structure such that the lumen is open to flow of liquid therethrough (Fig 7; para [0145] – axial flow within vessel is not significantly compromised).  
Regarding claim 17, the tubular structure (30) consists of the braided strands (Fig 4; para [0108]).  
Further regarding claims 18 and 19, Berez discloses a system comprising the tubular structure (30) as discussed with respect to claim 1 above, a core assembly (guidewire not shown), and tubular sheath (25), wherein the core assembly and the tubular structure are disposed in a lumen of the tubular sheath (para [0144]). 
Regarding claims 26-29 and 31-34, Mayer teaches the core material (24) has a cross-sectional area that comprises about 10-46% of a total cross-sectional area of each strand (col 6, ll 50-54).  Mayer teaches “the amount of core material in relation to the amount of case material 
Regarding claims 38 and 39, Berez fails to teach the first expansion distance is 3-7 mm.  In an alternative embodiment, Berez teaches a catheter can store the expandable device (3700) in a compressed configuration and advanced to the target site, upon which the distal portion (3710) of the device is first expanded by withdrawing the catheter a first distance.  The catheter may then be further retracted to deploy the rest of the device (para [0210]; Fig 37).  Berez discloses an additional embodiment in which an expandable device (66) is maintained in a compressed state by retaining members (62, 26) such that when an outer catheter (8) is withdrawn a first distance the expandable device (66) stays in a compressed state (Fig 65) and thereafter the distal restraining member (62) is removed to allow the expandable device to first expand beyond a compressed diameter while the distal opening of the catheter is spaced from the distal end of the expandable device (Fig 66) (para [0136]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Berez such that the first expansion distance corresponding to a longitudinal distance beyond a distal opening of a catheter at which the distal end of the expandable device .

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.  
Applicant argues the references fail to teach or disclose “ a first expansion distance of 12 mm or less, the first expansion distance corresponding to a longitudinal distance beyond a distal opening of a catheter at which the distal end of the expandable device first expands beyond the compressed diameter.”
Applicant argues para [0289] and [0290] and Fig 3 of the application provides support that it is well known in the art self-expanding braids do not immediately expand upon release from the constraints of a catheter.  The Examiner respectfully notes the disclosure provides support for the length the expandable device of the instant invention must be extended prior to achieve visible expansion.  However, the disclosure does not provide support that all self-expandable braids do not immediately expand upon release from the constraints of the catheter.  The length of the expandable device, the degree of compression, and the diameters of the outer catheter and the expandable device, the material of the expandable device, etc., all factor into In re Walters, 168 F.2d 79,80, 77 USPQ 609,610 (CCPA 1948); In re Cole, 326 F.2d. 769,773, 140 USPQ 230,233 (CCPA 1964); In re Schulze, 346 F.2d 600,602, 145 USPQ 716,718 (CCPA 1965); In re Lindner, 457 F.2d 506,508, 173 USPQ 356,358 (CCPA 1972); In re Pearson, 494 F.2d 1399,1405, 181 USPQ 641,646 (CCPA 1974); Meitzner v. Mindick, 549 F.2d 775,782, 193 USPQ 17,22 (CCPA), cert. Denied, 434 U.S. 854 (1977); In re DeBlauwe, 736 F.2d 699,705, 222 USPQ 191,196 (Fed. Cir. 1984).  Furthermore, it is noted the rejection is not relying on inherency.  Rather, the claims are being rejected under 35 USC 103 as being obvious over Berez.  The Examiner maintains it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berez such that the first expansion distance corresponding to a longitudinal distance beyond a distal opening of a catheter at which the distal end of the expandable device first expands beyond the compressed state diameter was 12 mm or less or 3-7 mm since Berez teaches the device self-expands upon removal of external forces by being pushed beyond the distal opening of the catheter a first distance and that the distal end of the expandable device may be maintained in a compressed configuration until the distal end of the catheter is withdrawn a first distance and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.    
Furthermore, Applicant does not address the fact that the catheter is not positively recited.  The expansion distance may also be defined as any distance, including 12 mm or less or 3-7 mm, that the distal end of a catheter is placed from the implant when expansion of the implant first begins since the distal end of the implant is fully capable of being spaced from a catheter the claimed distance.  For example, the implant may be spaced from an access catheter placed outside of a delivery device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Becking et al. (US 2009/0287292) additionally discloses an expandable device comprising a plurality of braided strands that may have a range of diameters and a range of materials (para [0019-0025]) and expanding the expandable device in stages such that expansion first occurs when an outer catheter is withdrawn a first distance prior to complete expansion (Figs 12A-D).  Johnson et al. (US 5,817,102) discloses an expandable device comprising a plurality of braided strands and teaches expanding the expandable device in stages such that expansion first occurs when an outer catheter is withdrawn a first distance prior to complete expansion (Figs 5-8) and further wherein the catheter comprises markings to designate three adjacent segments to indicate the stages of deployment (col 5, ll 35-44). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771